I concur with the reversal in case No. 87AP-377 of the conviction of driving while under the influence of alcohol based on the sustaining of the second and third assignments of error. However, the first assignment of error should be overruled because there was no point in the trial court's conducting an evidentiary hearing on defendant's motion to suppress the evidence of refusal to take a breath test. There is no doubt that defendant refused to take the test. The only difference in the testimony was the reason for refusing to take the test. The arresting officer testified that defendant flatly refused to take the test without giving any reason. Defendant testified that he refused to take the test because he wanted to talk to an attorney first. The jury was fully apprised of this testimony and it was strictly a jury question as to what significance to attach to defendant's refusal. It was not a question of suppressing the evidence of refusal. Defendant's good faith in refusing to take the test is not a matter for factual determination by the trial court but, rather, is evidence to be considered by the jury. Hence, the first assignment of error should be overruled.
While I agree that the trial court's instruction regarding the consequences of the refusal was one-sided in that it mentioned only what inferences must be drawn from defendant's *Page 175 
refusal considering the evidence most favorable to the state and did not mention any inference based upon defendant's version of the refusal, I do not agree with the statement of the majority that the issue of whether defendant refused in good faith to take the breath test because he wished to speak to counsel should have been determined by the court after an evidentiary hearing. The determination of this disputed fact was one for the jury as were the possible inferences that might arise from defendant's refusal.
Since no assignment of error has been raised concerning defendant's conviction of operating his vehicle left of center, the judgment in case No. 87AP-378 should be affirmed.